DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1, 4-18, 24-28 in the reply filed on 05/27/2021 is acknowledged.  The traversal is on the ground(s) that species I-II are all related to wireless monitoring recognition.  This is not found persuasive because said species are correspond to respectively different aspects or alternative embodiments.  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, applicant claims “maximum matching probability”, which lacks of definition in filed specification.  And the term doesn’t seem to be well-known in the art.  The same goes for claims 7-18 and 26-27.  Based on filed specification, such as paragraphs 00279-00280, “maximum matching probability” is interpreted as a similarity probability of an identified gesture shape matching one among a plurality of predetermined gesture shapes.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”).
To claim 1, Joshi teach a system for wireless motion recognition (Fig. 1), comprising: 
a transmitter configured for transmitting a first wireless signal through a wireless multipath channel of a venue; and a receiver configured for receiving a second wireless signal 
a processor (inherent) configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (pages 193-195, sections 3.2-3.2.2), 
tracking the motion of the object based on the TSCI to generate a gesture trajectory of the object (page 191, RF based coarse motion and gesture recognition; pages 196-197, section 3.3.2) and 
determining a gesture shape based on the gesture trajectory and a plurality of pre- determined gesture shapes (pages 199-200, Fig. 7, sections 4.2-4.2.2).

To claim 24, Joshi teach a wireless device of a wireless motion recognition system, comprising: a processor; a memory communicatively coupled to the processor; and a receiver communicatively coupled to the processor, wherein: an additional wireless device of the wireless motion recognition system is configured for transmitting a first wireless signal through a wireless multipath channel of a venue to the receiver, the receiver is configured for receiving a second wireless signal through the wireless multipath channel, the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue, and the processor is configured for: obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal, tracking the motion of the object based on the TSCI to generate a gesture trajectory of the object, 

To claim 28, Joshi teach a method of a wireless motion recognition system, comprising: transmitting a first wireless signal through a wireless multipath channel of a venue; receiving a second wireless signal through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue; obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal; tracking the motion of the object based on the TSCI to generate a gesture trajectory of the object; and determining a gesture shape based on the gesture trajectory and a plurality of pre- determined gesture shapes (as explained in response to claim 1 above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”).

Joshi teach wherein: each of the plurality of pre-determined gesture shapes comprises at least one straight-line segment; and each straight-line segment of the at least one straight-line segment represents a spatially continuous movement along the straight-line segment (pages 199-200, Fig.7, sections 4.2-4.2.3, motion tracing for gesture recognition, segments shown in Fig. 7 are obviously considered as straight-line segments representing a continuous movement).

To claim 5, Joshi teach claim 4.
Joshi teach wherein the plurality of pre-determined gesture shapes are different from each other based on at least one of: different numbers of straight-line segments in the pre-determined gesture shapes; different turn angles between two adjacent straight-line segments in the pre-determined gesture shapes, wherein the two adjacent straight-line segments represent a spatially continuous movement from one to the other of the two adjacent straight-line segments; different numbers of intersection points in the pre-determined gesture shapes, wherein each intersection point is a point at an intersection between two non-adjacent straight-line segments; or different locations of the intersection points in the pre-determined gesture shapes (page 191, RF based coarse motion tracking and gesture recognition, supports the detection and classification of a predefined set of nine gestures).

Joshi teach claim 25, Joshi teach claim 24.
Joshi teach wherein: each of the plurality of pre-determined gesture shapes comprises at least one straight-line segment; each straight-line segment of the at least one straight-line segment represents a spatially continuous movement along the straight-line segment; and the plurality of 



Claim(s) 6-9, 11-13, 15-17, 26-27 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Hou et al. (US2014/0143688).
To claim 6, Joshi teach claim 5.
Despite of being an obvious processing , but Joshi do not expressly disclose wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a corresponding matching probability that a shape of the gesture trajectory matches the pre-determined gesture shape; and identifying one of the plurality of pre-determined gesture shapes, wherein the identified gesture shape corresponds to a maximum matching probability among the plurality of pre-determined gesture shapes.
	Hou teach a gesture detection module may employ a conventional pattern matching algorithm to compare the inputted user gesture with the plurality of predefined user gestures, and 

To claim 7, Joshi and Huo teach claim 6.
Joshi and Huo teach wherein the processor is further configured for: comparing the maximum matching probability with a threshold; when the maximum matching probability is larger than the threshold, recognizing the gesture shape as the identified gesture shape (paragraph 0045 of Huo), and automatically controlling an operation of a device based on the recognized gesture shape (obvious as any operation subsequent to recognition, such as Fig.7 of Joshi); and when the maximum matching probability is not larger than the threshold, determining the gesture shape as an unknown gesture shape (paragraph 0045 of Huo).

To claim 8, Joshi and Huo teach claim 6.
first probability that the shape of the gesture trajectory has the same number of straight-line segments as the pre-determined gesture shape, computing a second probability that the shape of the gesture trajectory has the same turn angle between two adjacent straight-line segments as the pre-determined gesture shape, for each pair of two adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape, computing a third probability that the shape of the gesture trajectory has an intersection point at the same location of two non-adjacent straight-line segments as the pre-determined gesture shape, for each pair of two non-adjacent straight-line segments having an intersection point in the pre-determined gesture shape, and computing the corresponding matching probability based on a product of: the first probability, each second probability and each third probability (despite of lack of probability calculation detail, such calculation is well-known in the art as combined probability, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for furthering similarity probability calculation, hence Official Notice is taken).

To claim 9, Joshi and Huo teach claim 8.
Joshi and Huo teach wherein computing the first probability comprises: determining a first quantity of time instances at which a speed of the motion becomes zero or reaches a local minimum along the gesture trajectory (determining a gesture from start to finish); and estimating a second quantity of straight-line segments in the gesture trajectory based on the first quantity, wherein the first probability is computed based on the second quantity (obvious as explained in responses to claims 1 and 4-8, as first probability being based on number of straight-line 

To claim 11, Joshi and Huo teach claim 8.
Joshi and Huo teach wherein computing the second probability comprises: for the pair of two adjacent straight-line segments, computing an angle between the two adjacent straight-line segments of the gesture trajectory based on a monotonous decay feature of CI similarity scores, wherein the two adjacent straight-line segments include a first segment and a second segment, and represent a spatially continuous movement from the second segment to the first segment, wherein each point on the gesture trajectory corresponds to a channel information (CI) of the TSCI obtained when the object is located at that point (obvious as explained in responses to claims 1 and 4-8, as second probability being based on turn angle between two adjacent straight-line segments as explained in response to claim 8 above, wherein such analysis on turn angle between two adjacent straight-line segments is well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate into the system of Joshi and Huo for implementation detail, hence Official Notice is taken).

To claim 12, Joshi and Huo teach claim 11.
Joshi and Huo teach wherein computing the second probability further comprises: for each first point on the first segment, computing a similarity score between a first CI corresponding to the first point and each CI obtained before the first CI, to generate a first CI similarity profile for the first point, detecting a second point on the second segment, wherein a second CI corresponding Official Notice is taken).

To claim 13, Joshi and Huo teach claim 12.
Joshi and Huo wherein computing the second probability further comprises: performing a classification of the angle between the two adjacent straight-line segments into an angle range, wherein: the second probability is computed based on the classification, the angle is classified into a first angle range including 0 degree, under a determination that the similarity score between CIs corresponding to the first point and the second point is kept to be 1 as the first point moves away from the turn point, while a similarity score between CIs corresponding to the second point and the turn point decreases as the first point moves away from the turn point, the angle is classified into a second angle range including 90 degrees, under a determination that the second point cannot be detected when the first point is farther than a threshold from the turn point, and the angle is classified into a third angle range including 45 degrees, under a determination that the similarity score between CIs corresponding to the first point and the second point decreases along with the similarity score between CIs corresponding to the second point and the turn point (techniques in classifying turn angle in gesture recognition is well-known in the art, which would have been obvious for incorporation, hence Official Notice is taken).


Joshi and Huo teach wherein computing the third probability comprises: for the pair of two non-adjacent straight-line segments in both the shape of the gesture trajectory and the pre-determined gesture shape, determining an intersection location of the two non-adjacent straight-line segments in the pre-determined gesture shape, wherein the third probability is computed based on CI similarity scores (obvious as explained in responses to claims 1 and 4-8, as third probability being based on an intersection point at the same location of two non-adjacent straight-line segments as explained in response to claim 8 above, wherein such analysis on an intersection point at the same location of two non-adjacent straight-line segments is well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate into the system of Joshi and Huo for implementation detail, hence Official Notice is taken).

To claim 16, Joshi and Huo teach claim 15.
Joshi and Huo teach wherein computing the third probability further comprises: computing a plurality of similarity scores, wherein each of the plurality of similarity scores is computed between CIs corresponding to two points on the two non-adjacent straight- line segments respectively in the gesture trajectory; determining a highest similarity score among the plurality of similarity scores; and identifying locations of the two points, on the two non-adjacent straight-line segments respectively in the gesture trajectory, corresponding to the highest similarity score (techniques in finding an intersection point at the same location of two non-adjacent straight-line segments in gesture recognition is well-known in the art, which would have been obvious for incorporation, hence Official Notice is taken).


Joshi and Huo teach wherein the third probability is computed based on: the identified locations in the gesture trajectory, the intersection location in the pre-determined gesture shape, and a predetermined location margin (obvious in determining an intersection point at the same location of two non-adjacent straight-line segments, which would have been obvious for incorporation, hence Official Notice is taken).

To claim 26, Joshi teach claim 25.
Joshi and Huo teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a corresponding matching probability that a shape of the gesture trajectory matches the pre-determined gesture shape; identifying one of the plurality of pre-determined gesture shapes, wherein the identified gesture shape corresponds to a maximum matching probability among the plurality of pre- determined gesture shapes; comparing the maximum matching probability with a threshold; when the maximum matching probability is larger than the threshold, recognizing the gesture shape as the identified gesture shape, and automatically controlling an operation of a device based on the recognized gesture shape; and when the maximum matching probability is not larger than the threshold, determining the gesture shape as an unknown gesture shape (as explained in response to claims 6-7 above).

To claim 27, Joshi and Huo teach claim 26.
Joshi and Huo teach wherein the processor is further configured for: for each of the plurality of pre-determined gesture shapes, computing a first probability that the shape of the gesture trajectory has the same number of straight-line segments as the pre-determined gesture shape, 



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Hou et al. (US2014/0143688) and Blumrosen et al. (US2014/0266860).
To claim 10, Joshi and Huo teach claim 9.
But, Joshi and Huo do not expressly disclose wherein computing the first probability further comprises: computing an auto-correlation function (ACF) based on the TSCI; generating a relative speed profile for the motion of the object based on the ACF; and determining a third quantity of local minima in the relative speed profile, wherein the first quantity of time instances is determined based on the third quantity.
	Blumrosen teach a system for activity detection and classification, comprising: computing an auto-correlation function (ACF) based on the TSCI; generating a relative speed 



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Hou et al. (US2014/0143688) and Wang et al. (“E-eyes: Device-free Location-oriented Activity Identification Using Fine-grained WiFi Signatures”).
To claim 14, Joshi and Huo teach claim 11.
Joshi and Huo teach the first wireless signal is based on at least one of the following standards: WiFi, LTE, 3G, 4G, 5G or 6G (abstract of Joshi, WiFi), but Joshi and Huo do not expressly disclose wherein: each of the CI similarity scores comprises at least one of the following computed based on two CIs: a time reversal resonating strength (TRRS), a correlation, a covariance, or a distance score.
	Wang teach each of the CI similarity scores comprises at least one of the following computed based on two CIs: a time reversal resonating strength (TRRS), a correlation, a covariance, or a distance score (pages 620-622 sections 3.3-4.2.2), which would have been 



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over Joshi et al. (“WiDeo: Fine-grained Device-free Motion Tracing using RF Backscatter”) in view of Hou et al. (US2014/0143688) and Wu et al. (“A Time-Reversal Paradigm for Indoor Positioning System”).
To claim 18, Joshi and Huo teach claim 15.
Joshi and Huo teach the first wireless signal comprises a WiFi signal (abstract of Joshi, WiFi), but Joshi and Huo do not expressly disclose wherein: each of the CI similarity scores comprises a time reversal resonating strength (TRRS) computed based on two CIs.
	Wu teach CIR similarity comprises a time reversal resonating strength (TRRS) computed based on two CIRs (pages 1333-1335), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi and Huo, in order to further data analysis detail.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 4, 2021